Citation Nr: 0700841	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-40 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 
15, 1994, for the grant of service connection for bilateral 
peripheral neuropathy.

2.  Entitlement to rating in excess of 40 percent for 
peripheral neuropathy of the right lower extremity.

3.  Entitlement to a rating in excess of 40 percent for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1969.  He had additional service in the Navy Reserve 
from October 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran's case was certified on appeal to the Board in 
March 2006.  The Board notes that the veteran submitted 
additional argument and evidence to the RO that was date 
stamped as received in February 2006, subsequent to the date 
of the issuance of the last supplemental statement of the 
case (SSOC) in December 2005.  The argument is repetitious of 
argument previously submitted by the veteran and the evidence 
is duplicate of items already submitted and considered by the 
RO.  Thus there is no requirement for the RO to issue a SSOC 
to address this submission.  See 38 C.F.R. § 19.31 (2006).

The veteran's attorney submitted the same material to the 
Board in March 2006, after the case was certified on appeal, 
without submitting a waiver for consideration of the evidence 
by the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 20.1304 (2006).  However, as the material is duplicative of 
material previously considered by the RO, there is no 
requirement to return the case for the AOJ to consider the 
submitted material.  

The veteran originally submitted a claim for entitlement to 
nonservice-connected pension benefits in January 1977.  His 
claim was initially denied in April 1977 but he was awarded 
pension benefits by way of a rating decision dated in August 
1977.  This was the first claim for disability-related 
benefits ever received from the veteran.

The veteran's attorney has made numerous submissions where he 
has asserted that the veteran is entitled to "revise his 
original claim made in 1976 to conform to the true state of 
the facts that existed at the time of the original 
adjudication."  He has cited to 38 C.F.R. § 3.105 and 
Russell v. Principi, 3 Vet. App. 319 (1992) [sic] in those 
submissions.  A February 1994 submission from the attorney 
said that he wanted to be "very clear" that the veteran 
wanted to reopen his claim from 1976 and revise the 1976 
decision.  

The regulation and case cited are typically associated with 
claims of clear and unmistakable error (CUE) in a prior final 
RO rating decision.  There is no basis for revising a 
veteran's own claim based on CUE.  Further, the veteran did 
not file a claim for service-connected disability and/or 
pension compensation benefits in 1976.  His claim for pension 
benefits was filed in 1977.

If the veteran wishes to challenge any prior final rating 
decision on the basis of CUE, he needs to notify the RO of 
that challenge and to be specific as to the rating decision, 
or decisions, involved.

In the current case, the RO issued a rating decision that 
ostensibly reviewed its prior denial of service connection 
for peripheral neuropathy and peripheral vascular disease on 
the basis of CUE in March 1997.  The veteran submitted a 
notice of disagreement (NOD) with the decision in April 1997.

The Board does not consider the April 1997 NOD as valid.  
This is because the RO rating decision is also not valid as 
there was no prior final rating decision that was adjudicated 
in March 1997.  The RO responded to the many allegations of 
CUE in how the then current claim was being adjudicated 
rather than addressing a prior final denial.  As such, in the 
absence of a prior final denial, there can be no claim of CUE 
in rating decision for adjudication.  See Cook v. Principi, 
318 F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), cert. denied, 
539 U.S. 926 (2003).

The Board also notes that service connection for peripheral 
vascular disease was denied by the Board by way of a decision 
dated in November 2002.  The veteran did not appeal that 
decision and it is now final.  

Subsequent to that decision the veteran, through his 
attorney, has submitted several statements claiming that the 
veteran is entitled to service connection for peripheral 
vascular disease.  The issue is referred to the RO for 
determination of whether the veteran is seeking to reopen his 
claim for service connection for peripheral vascular disease 
based on the submission of new and material evidence.

If the veteran is seeking to challenge the prior Board 
decision on the basis of CUE, he is advised that he must 
submit his motion to revise the November 2002 decision 
directly to the Board.  See 38 C.F.R. §§ 20.1400-20.1411 
(2006).

The issues of entitlement to a rating in excess of 40 percent 
for peripheral neuropathy of each lower extremity are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran submitted a claim for service connection for 
peripheral vascular disease that was received at the RO in 
October 1989.

2.  The veteran submitted a claim for entitlement to service 
connection for peripheral neuropathy that was received at the 
RO on February 15, 1994.

3.  The first evidence of record of the veteran having 
peripheral neuropathy was received with his claim in February 
1994.


CONCLUSION OF LAW

There is no basis for granting entitlement to service 
connection for bilateral peripheral neuropathy prior to 
February 15, 1994.  38 U.S.C.A. § 5110, (West 2002); 38 
C.F.R. §§ 3.1, 3.104, 3.114, 3.155, 3.157, 3.400, 3.816 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

Background

The veteran served on active duty from February 1965 to 
September 1969.  He had additional service in the Navy 
Reserve from October 1969 to February 1973.  The veteran 
served in the Republic of Vietnam from September 1966 to 
September 1967.  His service medical records (SMRs) are 
negative for any complaints such as numbness, tingling, or 
loss of sensation in any of his extremities.  His discharge 
physical examination is also negative for any complaints or 
findings of such symptoms.

In this case, the evidence of record shows that the veteran 
applied for nonservice-connected disability pension benefits 
in January 1977.  He reported on his claim form that he 
suffered an injury to his right foot while playing tennis in 
November 1976.  The veteran also submitted a medical report 
from F. R. Saull, M. D., with his claim that was dated in 
January 1977.

Dr. Saull said that he had been treating the veteran since 
November 1976 for a herniated disc on the right at L4-L5.  He 
said that the veteran had been hospitalized at Boca Raton 
Community Hospital (BRCH) and was still unable to work or 
participate in normal daily activities.

Records from BRCH were obtained to show that the veteran was 
hospitalized for treatment in December 1976, January 1977, 
and February 1977, respectively.  The veteran was admitted in 
December 1976 with complaints of pain in the right foot that 
radiated into the lateral calf.  The veteran first 
experienced the pain in November 1976 while playing tennis.  
He was diagnosed with arteriosclerotic vascular disease of 
the right lower extremity and rule out possible other 
neurologic or orthopedic disease to account for his pain.  

The veteran underwent a right lumbar sympathectomy in January 
1977.  His diagnosis was arterial vascular insufficiency, 
right lower extremity with lesion of his right superficial 
femoral artery.  He also had a diagnosis of possible Morton's 
neuroma of the right metatarsal area.  The veteran was 
admitted in February 1977 for complaints of pain in the right 
lower extremity.  He was treated by H. C. Friend, M.D.  The 
veteran underwent a lumbosacral and lumbar myelogram.  There 
was a small extradural defect at the L4-L5 level on the right 
and a questionable defect of the L5-S1 on the right.  Dr. 
Friend said that the veteran was seen in his office where the 
veteran had electromyography (EMG) which demonstrated marked 
fibrillation in virtually all muscles of the L5 distribution 
and the reflexes were normal.  Dr. Friend said it was felt 
that the veteran probably had an L5 radiculopathy.  The 
discharge impression was L5 radiculopathy.  

The veteran had a laminectomy performed by B. Wollowick, 
M.D., in February 1977.  Dr. Wollowick noted that the veteran 
developed acute pain in the right leg approximately three 
months earlier after playing tennis.  He said that the pain 
went from the knee down in the peroneal distribution with 
radiation into the great toe. He said that the veteran had 
progressively marked weakness in the extension of the right 
great toe and severe pain in the leg below the knee.  He said 
that the veteran, at no time, had back pain or any other 
difficulty.  Dr. Wollowick said that the veteran had a 
history of having had an episode of severe back pain two 
years prior.  This occurred after the veteran rode a horse 
and had radiculo symptomatology down the right lower 
extremity since that time.  He reviewed the veteran's prior 
treatment for the PVD and the surgery in January 1977.  He 
also noted Dr. Friend's prior assessment of a blockage of the 
L5 nerve root.  He said that surgery showed the L5 nerve root 
to be markedly sclerosed.  The discharge diagnosis was 
compression of the L5 nerve root with herniated disc, L4-L5, 
and L5-S1.

The RO denied the veteran's pension claim in April 1977.  The 
veteran was rated for his herniated disc and for his femoral 
artery occlusion of the right, status post right lumbar 
sympathectomy

The veteran advised the RO that he had recently been 
hospitalized at BACH for surgery.  He also said that he had 
been awarded disability benefits from the Social Security 
Administration (SSA).  

The veteran was admitted to BRCH in April 1977 for further 
evaluation of continued complaints of pain in the right lower 
extremity.  The veteran's admitting diagnosis was 
arteriosclerosis obliterans with complete occlusion of the 
right superficial femoral, right popliteal, and right 
posterior tibial arteries.  It was noted that the veteran had 
undergone a laminectomy but that the veteran's pain 
persisted.  Arteriogram studies revealed occlusions of 
several arteries in the right lower extremity.  The veteran 
had bypass surgery to restore the blood flow.  The discharge 
diagnoses were peripheral vascular disease (PVD) by complete 
occlusion of the right superficial femoral, right popliteal 
and right posterior tibial arteries, status postoperative 
lumbar sympathectomy, and status postoperative right femoral 
anterior tibial bypass using the veteran's own saphenous 
vein.  

The veteran was granted entitlement to a nonservice-connected 
disability pension by way of a rating decision dated in 
August 1977.  The only disability listed was arteriosclerosis 
obliterans with complete occlusion of the right superficial 
femoral artery.  Notice of the rating action as provided in 
September 1977.  

The RO wrote to the veteran to notify him his benefits would 
be terminated due to excessive income in January 1978.  
Income from the veteran's spouse was included in the total 
calculation.  The veteran responded in February 1978.  He 
provided updated information regarding his spouse's income.  
The RO informed the veteran that his income still exceeded 
the limits for his pension in March 1978.

The veteran submitted a claim for service connection for 
acute depression and anxiety in June 1978.  The veteran 
further stated that "[t]his is a claim for service-
connection [sic] for all disabilities of record."  He noted 
that he was receiving nonservice-connected disability pension 
at one time.  

The RO denied the veteran's claim for a nervous condition in 
July 1978.  No other condition was addressed in the rating 
decision.  The RO provided notice of the rating action that 
same month.  The letter also reminded the veteran that he was 
still currently not eligible for pension benefits because of 
his income level.

The veteran submitted a new claim for benefits that was 
received on October 17, 1989.  The veteran was seeking 
service connection for peripheral vascular disease.  This was 
the only condition he identified in block #24 of his VA Form 
21-526, Veteran's Application for Compensation or Pension.  
The veteran included a copy of his DD 214, a list of sources 
of medical treatment, a copy of a letter from a VA 
environmental physician thanking the veteran for his 
participation in VA's Agent Orange registry, dated in January 
1989, a letter report of treatment from H. D. Berkowitz, 
M.D., dated in September 1988, a letter report from J. E. 
Pickering, M.D., dated in October 1988, letter report from D. 
A. Cheetham, D.C., dated in August 1989, and a copy of a non-
invasive study of the lower extremity arteries, dated in 
October 1988.

The January 1989 VA letter is a generic letter.  No specific 
condition was identified and no further appointments were 
noted.  The letter informed the veteran that the results of 
his examination would be maintained by VA and available for 
future use as needed.  The letter further informed the 
veteran that the examination did not automatically initiate a 
claim for VA benefits.  He was advised to contact a benefits 
counselor or RO to file a claim.

Dr. Berkowitz evaluated the veteran in regard to his PVD.  He 
noted the prior history of surgery in 1977 and that the prior 
graft was now occluded and there were recurrent symptoms of 
claudication.  The veteran also had symptoms in his left leg.  
Dr. Berkowitz said that the veteran had stopped smoking in 
1982 but that his arteriosclerotic disease had progressed 
anyway.  

Dr. Pickering reported that he saw the veteran in regard to 
complaints of severe cramping in the left leg with walking 
more than a couple of blocks.  The veteran also reported that 
the bottom of his feet were sensitive and the foot cold.  His 
past arterial surgery was noted.  The veteran complained of 
occipital headaches.  A Doppler Flow Study showed evidence of 
reduced blood flow for both feet.  There was no mention of 
peripheral neuropathy.

Dr. Cheetham noted that he saw the veteran for complaints of 
severe left leg cramping and low back pain.  He said that 
physical examination showed a weak dorsalis pedis on the left 
side and a significantly diminished temperature in the left 
leg over the right leg.  He referred to the non-invasive 
study report and said that it showed reduced and absent 
pressure readings on the left.  His diagnoses were disorder 
of the sacroiliac joint, sacroiliac interosseous disrelation 
associated with myofasciitis, and neurovascular 
insufficiency.  

The RO wrote to the veteran in December 1989.  He was asked 
to provide updated information in regard to his income in 
order to evaluate his eligibility for pension benefits.  The 
veteran responded in December 1989 that he was not claiming 
pension benefits but that he was only seeking service-
connected disability compensation.

The RO denied the veteran's claim for service connection for 
PVD in February 1990.  The basis for the denial was that the 
disorder was not shown in service or shown within one year 
after service.  Notice of the rating action was provided in 
March 1990.  

The veteran responded with a notice of disagreement in March 
1990.  The veteran associated his PVD with his service in the 
Republic of Vietnam and exposure to herbicides (Agent 
Orange).  The veteran did not raise any other issue or refer 
to any other physical condition.  

The RO wrote to the veteran in March 1990 and advised him 
that VA had received his application for benefits and that 
there was no need for him to take any additional action at 
that time.  The veteran wrote to the RO to inquire about his 
claim in July 1991.  The RO wrote to the veteran in July 
1991.  The RO advised that immediate action could not be 
taken on his claim based on Agent Orange exposure because of 
a recent court case.  He was advised that a decision would be 
made when new regulations were in place.  

The veteran's attorney submitted a VA Form 21-526, on behalf 
of the veteran in May 1993.  The form identified the only 
issue involved as PVD that the veteran said began to manifest 
itself in 1976.  The attorney specifically stated in his 
cover letter that the veteran was claiming service connection 
for PVD that was first manifest in 1976.  

The veteran's attorney also said that the veteran fell within 
the class of veterans involved in a court action in 
California.  Presumably the case of Nehmer v. United States 
Veterans' Administration, further identified infra.  Finally, 
the attorney said that the veteran was seeking "all issues 
which may be reasonably inferred from the statutes, 
regulations, and evidence in this case regarding all benefits 
and services to which all veterans are entitled ..."  He did 
not mention any other medical condition or disorder.  

The RO wrote to the veteran and asked him to state if he was 
claiming his PVD was due to exposure to Agent Orange in May 
1993.  The veteran responded in June 1993.  He said that the 
"disabilities" claimed were due to exposure to Agent 
Orange. 

The RO wrote to the veteran in July 1993 to inform him that 
his claim was being denied for failure to respond to the RO's 
letter of May 1993.  The veteran responded that same month, 
noting that he had provided the required response.  He 
affirmed his desire for service connection for a disability 
based on his exposure to Agent Orange.  

The veteran, through his attorney, submitted a claim for 
service connection for peripheral neuropathy that was 
received at the RO on February 15, 1994.  The attorney 
referenced the submission of the VA Form 21-526, received by 
the RO in May 1993, and the request for service connection 
for PVD.  The attorney said that "[b]y means of this 
correspondence and the medical documentation enclosed, we 
seek to clarify this claim."  He added that the veteran had 
received a medical opinion from his treating physician who 
specifically identified the veteran's "physical disease" as 
severe peripheral neuropathy.  The attorney acknowledged that 
the diagnosis had not been made prior to the date of the 
submission.  He said that this was the same disease that the 
veteran suffered from when he first applied for benefits in 
1976 [sic] as reported by Dr. Wollowick.  

The attorney noted that he was submitting evidence of an EMG 
from October 1993 that found peripheral neuropathy.  He was 
also submitting a statement from Dr. Wollowick from December 
1993, who had treated the veteran in 1977 and now said that 
the condition in 1977 was peripheral neuropathy.  The 
attorney was seeking an effective date for an award of 
benefits from 1976, the date he alleges is when the veteran's 
made his original application for benefits.

The EMG report is from T. C. Hammond, M.D., and dated in 
October 1993.  In short, the report said that there was 
evidence for a sensory motor peripheral neuropathy that 
appeared to be quite chronic and longstanding.  Dr. Wollowick 
noted that the veteran had been under his care since 1977 
with severe peripheral neuropathy.  He said that the veteran 
continued to have this problem and was disabled because of 
the problem.  The veteran included a copy of the approval of 
his disability retirement from the Office of Personnel 
Management (OPM), dated in November 1993.  The 
disability(ies) involved was not addressed.  

The veteran included a memorandum from his Internal Revenue 
Service (IRS) supervisor that requested a hardship transfer 
for the veteran.  The date of the memorandum is not shown but 
it is presumed to be at least from 1992 as the veteran's 
latest promotion at work is listed as being in June 1992.  
The memorandum addressed the veteran's need to work in a warm 
climate because of severe cramping and pain in his 
extremities.  The veteran's vascular disorder and laminectomy 
were noted, there was no mention of peripheral neuropathy.  

Also included were three letters from Dr. Pickering.  The 
first, dated in January 1993, reported on the results of the 
veteran's annual examination.  The veteran continued to have 
pain in his lower extremities that Dr. Pickering clearly 
associated with vascular disease.  He noted that the veteran 
did better in a warm climate.

The second letter, dated in August 1993, was submitted to 
support the veteran's request for disability retirement.  Dr. 
Pickering provided a detailed history of the veteran's 
medical situation.  He noted the veteran's military service 
and prior employment in Florida.  He said that the veteran 
received SSA disability, for degenerative arthritis of the 
spine and severe PVD, until he went to work for the IRS in 
1986.  Dr. Pickering noted the veteran's treatment for his 
PVD and herniated discs, to include the surgeries in 1977.  
He said that he first saw the veteran in 1988 and that the 
veteran continued to experience problems with his circulation 
in the lower extremities.  He said that the veteran had 
constant and unrelenting pain of both lower extremities, even 
while sitting or standing, that precluded sleep and impaired 
attendance and concentration at work.  He said that the 
veteran could not surmount the problems and perform 
satisfactorily.  He specifically said that the veteran's PVD 
precluded travel and that the degenerative arthritis and PVD 
were well established.  Dr. Pickering said that the veteran's 
medical condition began in 1977, prior to his federal 
employment, and the condition had progressed.  He said that 
the veteran's PVD, degenerative joint disease (DJD), and 
lumbar and cervical spine disorders were incurable.  Dr. 
Pickering did not make any reference to peripheral neuropathy 
in either letter.

The third letter was written in January 1989.  Dr. Pickering 
provided an endorsement for the veteran to be transferred to 
an assignment that would limit his walking.  The veteran's 
circulatory problem was the only medical issue addressed.

The RO denied the veteran's claim for service connection for 
PVD, to include as due to exposure to herbicides, in June 
1994.  

The veteran, through his attorney, expressed disagreement 
with the rating action in December 1994.  Many of the same 
arguments and contentions were made as with the submission 
received in February 1994.  The attorney contended that the 
veteran had peripheral neuropathy since 1977, as evidenced by 
the statement submitted by Dr. Wollowick.  

The RO denied the veteran's claim for service connection for 
peripheral neuropathy in January 1995.  The RO found that 
there was no evidence of the disorder in service.  The RO 
also found that peripheral neuropathy was not one of the 
presumptive diseases associated with exposure to herbicides. 

The veteran submitted additional medical evidence with his 
substantive appeal of the denial of service connection for 
both PVD and peripheral neuropathy in April 1995.  In his 
appeal the veteran argued that he had both PVD and peripheral 
neuropathy at the time of his earliest claim.  It was argued 
that the extent of the veteran's disability was not diagnosed 
in 1976.  The veteran maintained that the misdiagnosis of his 
condition did not preclude him from establishing service 
connection.  He cited to Willis v. Derwinski, 1 Vet. App. 63 
(1991) [sic] as authority for the Board to have to remand 
where VA did not explain the manner it handled the 
misdiagnosis of the veteran's illness.  

The Board notes that the veteran's attorney also made a 
reference to 38 U.S.C.A. § 1154(b) (West 2002) such that VA 
was required to consider presumptive service connection if 
the disability was reasonably consistent with the hardships 
of combat.  Under the provisions of 38 U.S.C.A. § 1154(b), 
service connection may be established in the absence of 
confirming service medical record entries where there is 
satisfactory lay or other evidence that an injury or disease 
was acquired in combat, if the evidence is consistent with 
the circumstances, conditions or hardships of such service.  
See 38 C.F.R. § 3.304(d) (2006).

This veteran did not participate in combat, as his service 
personnel records demonstrate, and he has never alleged that 
he has participated in combat.  Thus, the presumption that 
can be afforded to a combat veteran is not for application in 
this case.   

The medical evidence submitted included an examination report 
from Dr. Friend dated in January 1977.  Dr. Friend noted that 
the veteran presented a very difficult clinical problem.  He 
noted that the veteran had been seen by numerous physicians 
without clear resolution of his symptoms.  Dr. Friend noted 
that a December 1976 EMG indicated that certain neuropathic 
changes had occurred and that the veteran's examination would 
fit a L5 radiculopathy pattern.  He made no mention of 
peripheral neuropathy.  

The veteran also submitted an Attending Physician's 
Statement, dated in December 1993, for his application for 
benefits in The Agent Orange Veteran Payment Program.  The 
form was completed by Dr. Pickering.  He listed several 
medical conditions for the veteran, to include PVD.  He did 
not include peripheral neuropathy.  There was also a letter 
from Dr. Pickering to the veteran's attorney, dated in 
February 1995.  Dr. Pickering noted the veteran's service in 
Vietnam.  He then said that the veteran had the onset of PVD 
and peripheral neuropathy in 1976.  He noted that the veteran 
had surgery for the PVD but that the PVD progressed to where 
the veteran required a change in duty in 1989 to reduce 
exposure to cold, and later permanent disability.  He said 
that the veteran was now able to engage in only limited 
stress situations and could walk no more than two blocks, 
even in warm weather.  He opined that the veteran's "current 
disability" was caused by exposure to Agent Orange in 
service.  

The veteran submitted an opinion from a podiatrist, D. 
Dorfman, D.P.M., in May 1995.  Dr. Dorfman said the veteran 
had been a patient for three years.  He said that the veteran 
showed the classic signs of peripheral neuropathy.  These 
included sensory loss, intractable pain, and loss of 
proprioreception with a reduction in fine touch and pressure.  
He added that the most likely cause of the peripheral 
neuropathy was due to a toxic neuropathy.  He noted that the 
veteran reported exposure to chemical toxins in Vietnam.  

The RO wrote to the veteran in September 1996 to inform him 
that VA was in the process of proposing new regulations for 
claims involving exposure to herbicides and the development 
of acute and subacute peripheral neuropathy.  The veteran 
acknowledged receipt of the RO's letter, by means of a 
response, in October 1996.

The veteran was issued a supplemental statement of the case 
(SSOC) in January 1997.  The SSOC informed the veteran that 
new regulations regarding a presumption of service connection 
for acute and subacute peripheral neuropathy, due to 
herbicide exposure, were finalized on November 6, 1996.  See 
61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996) (now codified at 
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2006)).  The SSOC 
further informed the veteran that the diseases, must be 
manifest to a degree of 10 percent within one year after the 
last date on which the veteran was exposed to herbicides.  A 
note was added under 38 C.F.R. § 3.309(e) that states, for 
the purposes of that section, "the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  

The SSOC noted that there was no association between exposure 
to Agent Orange and chronic peripheral neuropathy.  

The veteran submitted a response to the SSOC in March 1997.  
He disputed the scientific findings regarding chronic 
peripheral neuropathy and presumptive service connection.  He 
also argued that the evidence of record still supported 
service connection on a direct basis.  

The Board requested a medical opinion from a Veterans Health 
Administration (VHA) physician in July 1997.  The opinion was 
received that same month.  The VA examiner reviewed the 
claims folder, to include the private medical records and 
statements from those physicians.  The VA examiner concluded 
that the veteran's disability was the result of severe PVD, a 
right L5 radiculopathy, and possibly superimposed reflex 
sympathetic dystrophy of the right leg.  The VA examiner 
concluded that the evidence of record did not support a 
diagnosis of peripheral neuropathy.  

The veteran submitted additional evidence in response to the 
VHA opinion in September 1997.  The evidence included new 
information by way of a letter from Dr. Pickering, dated in 
September 1997, and a statement from Dr. Dorfman, undated.  
Both Dr. Pickering and Dr. Dorfman disagreed with the VHA 
opinion and felt that the evidence of record showed the 
veteran to have peripheral neuropathy.  Duplicate evidence 
previously considered was also submitted.

The Board remanded the case for a VA examination in October 
1997.  The veteran was afforded a VA neurology examination in 
December 1997.  The veteran reported that he noticed a 
tingling and numbness in his feet and a burning sensation 
when he was in Vietnam.  The examiner noted that the veteran 
was "found to have a peripheral neuropathy" that was 
evaluated by Dr. Friend in 1976.  The examiner also noted 
that the veteran had had EMG studies by Dr. Friend, and, most 
recently by Dr. Hammond in 1993.  The examiner said that the 
veteran had a stocking/glove loss of sensation to pin, touch, 
vibration, proprioception, and temperature.  He said that the 
veteran's gait was somewhat wide-based and ataxic with poor 
tandem.  The examiner provided an impression that the veteran 
had a chronic sensory motor neuropathy with a stocking/glove 
sensory loss, ataxia, and confirmation by abnormal EMG tests 
that were indicative of chronic neuropathy.  He said it was 
reasonable that the signs and symptoms were related to the 
veteran's exposure to Agent Orange as there was no other 
provocatory historical factor that caused the neuropathy.

The Board again remanded the case for additional development 
in April 2000.  One item was for the RO to obtain the 
veteran's Agent Orange examination that was done at the VA 
medical center (VAMC) in Philadelphia, Pennsylvania.  The RO 
made several inquiries to the VAMC to obtain any records 
associated with the examination.  A response was received 
from VAMC Philadelphia, reporting that there were no records 
for the veteran, in January 2001.

The veteran submitted a May 2000 statement from Dr. Friend in 
July 2000.  Dr. Friend said that he initially saw the veteran 
in January 1977 and the last visit was in May 2000.  He said 
that the veteran had a diffuse sensorimotor peripheral 
neuropathy.  He also said that the veteran was not diabetic 
and had no treatable etiology for his neuropathy.  It was 
noted that the veteran was exposed to Agent Orange.  Dr. 
Friend said that, considering the longstanding nature of the 
neuropathy, which was in his opinion subacute in 1977, it was 
his opinion that the veteran's neuropathy was probably 
related to his exposure to Agent Orange in Vietnam.

The Board issued a decision in this case in November 2002.  
The veteran was denied service connection for chronic 
peripheral neuropathy on the basis of it being a presumptive 
disease based on exposure to herbicides.  The decision noted 
that the veteran's peripheral neuropathy manifested itself 
years after service.  The Board did find that the medical 
evidence of record did support a grant of service connection 
for chronic peripheral neuropathy on a direct basis, in that 
there were medical opinions of record linking the veteran's 
peripheral neuropathy to his exposure to Agent Orange in 
service.  Thus, direct service connection could be, and was 
granted.  

The RO issued a rating decision that implemented the Board's 
decision in December 2002.  The veteran was granted service 
connection, and separate disability ratings for peripheral 
neuropathy for each lower extremity.  The RO established the 
effective date for service connection as December 22, 1994.  
The RO noted that this was the date of claim for service 
connection.  

The veteran's attorney submitted a statement that was 
accepted as NOD with the effective date for service 
connection in December 2003.  Additional argument was 
submitted in May 2004.  He argued that the effective date 
should be the date of claim from October 1989.  The veteran 
made several additional submissions wherein he argued that he 
submitted his claim in October 1989.

The RO issued a rating decision that amended the effective 
date for service connection for peripheral neuropathy in 
November 2004.  The RO determined that there was CUE in the 
rating decisions of December 2002 and April 2004 in that the 
veteran's claim was received on February 15, 1994.  As such, 
that date was the proper date for service connection.  

The veteran submitted his substantive appeal with the 
effective date issue in January 2005.  He admitted that he 
did not claim service connection for peripheral neuropathy in 
1989 but said that he had been diagnosed with peripheral 
neuropathy then.  The veteran argued that VA was required to 
sympathetically read his claim and resolve any ambiguity in 
his favor.  He cited to Moody v. Principi, 360 F.3d 1306 
(Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) in support of his claim.  

The veteran submitted additional evidence and argument in 
November 2005.  He submitted duplicate copies of letters to 
him from the RO, dated in October 1989 and March 1990, 
respectively, that acknowledged his claim for benefits from 
October 1989.  He also included a copy of a letter from VA 
dated in March 1990.  The letter was a form letter from VA 
informing claimants, and potential claimants, regarding the 
Agent Orange litigation in the case of Nehmer v. U. S. 
Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer).  The letter advised him of the court having 
invalidated VA's regulations pertaining to disability claims 
based on Agent Orange exposure.  The letter further advised 
the veteran that he had the right to seek compensation for 
any disability that he believed was connected with exposure 
to Agent Orange during his military service.  The letter said 
the claim would be decided under the rules VA ultimately 
adopted in its new rulemaking proceeding.  The letter stated 
that the earlier VA received his claim, the more money he 
might receive if his claim was approved.

Analysis

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2006).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2006).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary. 38 U.S.C.A. § 5101(a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought. 38 C.F.R. § 3.155(a) (2006).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

Moreover, the United States Court of Appeals for Veterans 
Claims (Court), has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of 
the veteran" to seek service connection for that disorder.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998).  The 
effective date of service connection cannot be based on the 
date of the earliest medical evidence demonstrating a causal 
connection.  It must be based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal claim).

The veteran's main contention is that his effective date for 
service connection should go back to the date he filed his 
claim for service connection for PVD in October 1989 as 
opposed to the current date of February 15, 1994.  He 
contends that he had a diagnosis of peripheral neuropathy as 
of 1989 and that the disorder was thus before VA.  The 
veteran also has claimed that his disorder was present in 
1977 when he filed his original claim for nonservice-
connected disability pension benefits.

As shown above, the veteran did not submit a claim for 
service connection for peripheral neuropathy until his claim 
was received at the RO on February 15, 1994.  Prior to that 
the veteran had sought nonservice-connected disability 
pension benefits in January 1977, and had submitted claims 
for service connection for depression in June 1978, and for 
PVD in October 1989.

The evidence of record is clear that the veteran was seeking 
service connection for PVD at the time of his claim in 
October 1989 and continuously up to February 1994 when he 
submitted his claim for service connection for peripheral 
neuropathy.  This is evidenced by his several statements and 
those of his attorney.

There was never a diagnosis of peripheral neuropathy of 
record, at any time, prior to February 1994.  Moreover, the 
veteran did not discuss the disorder, or make any reference 
to it at any time prior to his claim in 1994.  

The BRCH discharge summaries from 1976 and 1977 provided 
detailed findings of the veteran's complaints and his several 
diagnoses.  He had several surgeries to address his 
complaints.  At no time was peripheral neuropathy noted.  
This includes summaries prepared by Dr. Friend and Dr. 
Wollowick who both later submitted statements saying that the 
veteran had peripheral neuropathy in 1977 but did not list 
the disorder at the time of their treatment of the veteran in 
1977.

Dr. Wollowick's statement, although dated in December 1993, 
was not of record until the February 1994 claim.  Dr. 
Friend's statement was not received until May 2000.  In 
addition, the veteran has submitted statements from Dr. 
Pickering who has made reference to the veteran having 
peripheral neuropathy in 1976.  However, he did not treat the 
veteran prior to 1988 and he did not make any reference to 
peripheral neuropathy in his several letters, including a 
detailed disability examination report of August 1993, until 
after the veteran filed his claim for service connection in 
February 1994.

Despite the veteran's contentions of having an earlier 
diagnosis of peripheral neuropathy he did not have such a 
diagnosis of record at any time prior to when his claim was 
received on February 15, 1994.  The later submission of 
statements from treating physicians attesting to his having 
peripheral neuropathy years earlier when they treated him 
does not change the fact that his claim was not made until 
February 15, 1994, and that there was no evidence of record 
for peripheral neuropathy until that time.  See Lalonde, 
Brannon, supra. 

The veteran has argued that VA was required to give a 
sympathetic reading of his earlier submissions.  There is 
nothing in the cited cases that requires the Board to divine 
a claim for a medical disorder that is not of record.  A most 
thorough reading of the veteran's submissions between 1977 
and 1994 does not indicate that he sought service connection 
for any other issues other than a psychiatric disorder and 
PVD.  Moreover, as stated previously, there was no evidence 
of peripheral neuropathy of record prior to 1994 to even 
consider if the veteran wished to include the disorder in a 
claim.  

The veteran made reference to being granted SSA disability 
benefits as part of his pension claim in 1977.  Dr. Pickering 
provided a discussion of the veteran's SSA disability and 
stated that the veteran was awarded benefits for degenerative 
arthritis of the spine and severe PVD.  This was included as 
part of Dr. Pickering's detailed report in support of the 
veteran's disability retirement application in August 1993.  

The veteran has also made reference to the Nehmer decision, 
although he has not stated any basis for why his effective 
date is affected by that decision.  The Board notes that the 
"Nehmer stipulations" were incorporated into a final 
regulation that became effective on September 24, 2003.  68 
Fed. Reg. 50,966 (Aug. 25, 2003) (codified at 38 C.F.R. § 
3.816 (2006)).  That regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease, to include acute and subacute peripheral 
neuropathy.  38 C..F.R. § 3.816(b) (2006).  

The regulation further provides that where a "Nehmer class 
member" is entitled to disability compensation for a covered 
herbicide disease, and his claim for disability compensation 
"was either pending before VA on May 3, 1989, or was received 
by VA between that date and the effective date of the statute 
or regulation establishing a presumption of service 
connection for the covered disease," the effective date of 
the award will be the later of the date the claim was 
received by VA or the date the disability arose.  38 C.F.R. § 
3.816(c) (2006).  

This provision is not applicable in this case.  The veteran 
does not have one of the presumptive diseases associated with 
herbicide exposure in Vietnam.  He is service connected for 
chronic peripheral neuropathy, albeit based on medical 
opinions associating it with exposure to Agent Orange.  The 
November 2002 Board decision specifically determined that he 
did not have acute or subacute peripheral neuropathy, 
therefore, the veteran does not have a disorder that would 
allow him to be considered a Nehmer class member in this 
case.  

The provisions of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 
are also not for application in this case.  Those provisions 
address earlier effective dates when there is a liberalizing 
law or regulation that provides for service connection in a 
case where a claim was previously denied.  In this instance, 
the regulations providing for presumptive service connection 
for acute and subacute peripheral neuropathy were effective 
from November 1996, a date more than two years after the 
veteran submitted his claim.  Moreover, the veteran does not 
have a disorder that is covered by the change in regulations 
in that he has chronic peripheral neuropathy.  In either 
event, the change in regulation does not provide any basis 
for a possible earlier effective date for the veteran.  

Finally, the veteran argued that the Willis case, involving 
VA's failure to address a claimant's misdiagnosis, was 
applicable in his case.  There is no evidence of a 
misdiagnosis in this case.  The veteran submitted evidence 
pertinent to his medical treatment, beginning in 1976.  His 
physicians submitted statements, years later, saying that the 
veteran had peripheral neuropathy when their contemporaneous 
treatment records did not provide that diagnosis.  There is 
no statement from any of those physicians that the disorder 
was misdiagnosed.  The statements were solicited by the 
veteran to support his claim.  In the absence of a concession 
of a misdiagnosis by any of the involved physicians, there is 
no reason to conclude that a misdiagnosis of any medical 
condition is involved.  

In summary, the veteran first submitted a claim for service 
connection for peripheral neuropathy that was received on 
February 15, 1994.  He submitted medical evidence of the 
disorder at that time, the first evidence of record of the 
disorder.  Earlier claims and earlier medical evidence do not 
reflect an intent to apply for service connection for 
peripheral neuropathy and do not establish the veteran as 
having peripheral neuropathy.  The RO established the 
effective date as the date of claim and that is the earliest 
effective date available to the veteran.  The veteran's claim 
is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an earlier effective date for service connection.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2006).

The issue of effective date is a downstream element of the 
veteran's original claim for service connection for 
peripheral neuropathy.  That claim was submitted in February 
1994, prior to the requirement to provide the notice and 
assistance referenced supra.  The veteran's claim for an 
earlier effective date stems from his disagreement with the 
original rating decision of December 2002 establishing 
service connection and an effective date for service 
connection for bilateral peripheral neuropathy.  

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.  The veteran's 
underlying claim for service connection was substantiated 
when the Board granted service connection in November 2002.  
The RO implemented the Board's decision by way of a rating 
decision dated in December 2002.  The veteran expressed his 
disagreement with the effective date in March 2003.

The RO did provide an earlier effective date in November 
2004.  The RO found that the original effective date of 
December 1994 was in error and established the correct 
effective date as the date of the claim in February 15, 1994.  
The RO issued a statement of the case (SOC) that provided the 
basis for why an earlier effective date was not in order.

The RO wrote to the veteran in October 2005.  He was advised 
that, in order to establish an earlier effective date for 
service connection, he had to submit evidence showing that he 
had submitted a claim prior to February 15, 1994.  The 
veteran submitted additional evidence and argument in support 
of claim for an earlier effective date in November 2005.

The veteran was issued a SSOC that continued the denial of 
his claim for an earlier effective date and explained the 
basis for that denial in December 2005.  

The Board finds that the November 2004 rating decision, 
November 2004 SOC, October 2005 letter, and December 2005 
SSOC fulfilled VA's duty to notify the veteran regarding the 
evidence necessary to support his claim in this case. 

The veteran's claim revolves around his being able to 
establish that he submitted an earlier claim for service 
connection.  In general, evidence submitted after February 
15, 1994, unless it shows it was submitted to VA earlier than 
that date, does not establish an earlier claim.  The veteran, 
and his attorney, were essentially arguing for an earlier 
effective date prior to his being granted service connection.  
The record is replete with argument and contentions of why 
the veteran felt that evidence of record should be taken as 
an earlier claim for the benefits sought.  

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  In essence the veteran 
did not require assistance in developing evidence in this 
case.  The case primarily involved evidence of record prior 
to the date of the current claim and whether it could be 
construed to represent an earlier claim.  The veteran has not 
alleged that there is any outstanding evidence pertinent to 
his claim.



ORDER

Entitlement to an effective date earlier than February 15, 
1994, for the grant of service connection for bilateral 
peripheral neuropathy, is denied.


REMAND

A review of the medical evidence of record shows that there 
are few actual assessments of the veteran's level of 
disability involving his peripheral neuropathy.  The veteran 
was afforded a VA examination in December 1997, more for the 
purpose of a medical opinion.  Limited findings were 
expressed in the report.  The next VA examination was done in 
January 2004.  The veteran has not received a VA examination 
since that time.

The private evidence submitted by the veteran provides 
neither a comprehensive nor current assessment of the 
veteran's level of disability that is attributable to his 
peripheral neuropathy.  The latest report is from Dr. Friend 
and is dated in March 2005.  The report shows that the 
veteran has a number of serious medical conditions that were 
not evident at the time of his last VA examination.  The 
report also shows that the veteran has suffered a number of 
falls with one resulting in a fractured lower right leg.  The 
report does not differentiate as to the source of the 
veteran's noted leg spasms, or weakness or focus on the 
reason for the falls.  The veteran is noted to have essential 
tremor and autonomic as well as peripheral neuropathy.  

In light of the length of time since the last examination, 
and the apparent change in the veteran's status since the 
last examination, the veteran's case must be remanded for 
additional development. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
peripheral neuropathy since January 2004.  
After securing the necessary releases, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  

2.  The veteran should be afforded a 
neurological examination to determine the 
current severity of his peripheral 
neuropathy of the lower extremities.  The 
examiner should identify and characterize 
any impairment to motor function, trophic 
changes, sensory disturbances, loss of 
reflexes and pain or muscle atrophy in 
each lower extremity, separately, due to 
peripheral neuropathy.  If muscle atrophy 
is found, the examiner should indicate 
whether there is marked muscular atrophy.  
The examiner should indicate whether 
there is complete or incomplete 
paralysis.  If incomplete, indicate 
whether it is severe, moderate, or mild.  
A complete rationale should be provided 
for any opinion.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


